   Case 17-05681-LA13               Filed 10/24/19         Entered 10/26/19 21:17:55               Doc 30        Pg. 1 of 3
&6'  [03/01/15]
Name, Address, Telephone No. & I.D. No.

Thomas H. Billingslea, Jr., [SBN 144483] Chapter 13 Trustee
Kathleen A. Cashman-Kramer [SBN 128861] Staff Attorney
402 West Broadway, Suite 1350                                                                  October 24, 2019
San Diego, CA 92101
(619) 233-7525 (Phone)         (619) 233-7267 (Fax)


              UNITED STATES BANKRUPTCY COURT
                SOUTHERN DISTRICT OF CALIFORNIA
     325 West "F" Street, San Diego, California 92101-6991


In Re

   SHERYLON M. CLIMAX                                                               BANKRUPTCY NO.    17-05681-LA13


                                                                     Debtor.




                25'(5 21 121&217(67(' 027,21 ',60,66,1* &+$37(5  &$6(
      7KH XQGHUVLJQHG &KDSWHU  7UXVWHH KDYLQJ ILOHG DQG GXO\ VHUYHG D 0RWLRQ WR 'LVPLVV &DVH ZLWK 5LJKW WR
 5HTXHVW D +HDULQJ 1RWLFH 'RFNHW (QWU\ 1R 25 IRU WKH UHDVRQ LQGLFDWHG EHORZ

 ✔       0DWHULDO EUHDFK LQ WKDW 'HEWRU V IDLOHG WR PDNH SODQ SD\PHQWV WR WKH 7UXVWHH HLWKHU PRQWKO\ RU OXPS VXP
         SD\PHQWV SXUVXDQW WR VXFK SODQ RU

     0DWHULDO EUHDFK RWKHU WKDQ PLVVHG SD\PHQWV LQ WKDW 'HEWRU V IDLOHG WR FRPSO\ ZLWK SURYLVLRQV LQ WKHLU FRQILUPHG 
            SODQDQGRU KDYH IDLOHG WR SURYLGH UHTXHVWHG LQIRUPDWLRQ SXUVXDQW WR 8QLWHG 6WDWHV 7UXVWHH JXLGHOLQHV IRU
 EXVLQHVV FDVHV RU

     )DLOXUH WR IXOO\ FRPSOHWH SODQ SD\PHQWV RQ RU EHIRUH ILYH  \HDUV IURP FRPPHQFHPHQW RI WKLV FDVH

         1R RSSRVLWLRQ RU 5HTXHVW IRU +HDULQJ KDYLQJ EHHQ ILOHG ZLWKLQ WKH WLPH SURYLGHG

 ,7 ,6 +(5(%< 25'(5(' $1' $'-8'*(' 7+$7
            7KLV FDVH LV GLVPLVVHG ZLWKRXW SUHMXGLFH DV WR WKLV GHEWRU RQO\
            $OO UHODWHG DGYHUVDU\ SURFHHGLQJV ZKLFK DUH SHQGLQJ DUH DOVR GLVPLVVHG VXEMHFW WR WKH SURYLVLRQV RI /RFDO
              %DQNUXSWF\ 5XOH  D 
            $OO VWD\V QRZ LQ HIIHFW IRU WKLV FDVH DUH YDFDWHG DQG WKH SURYLVLRQV RI  86&   ZLOO KHUHDIWHU DSSO\


 '$7('         October 23, 2019
                                                                       -XGJH 8QLWHG 6WDWHV %DQNUXSWF\ &RXUW




&6' 
       Case 17-05681-LA13         Filed 10/24/19     Entered 10/26/19 21:17:55         Doc 30    Pg. 2 of 3

                                      United States Bankruptcy Court
                                     Southern District of California
In re:                                                                                 Case No. 17-05681-LA
Sherylon M Climax                                                                      Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0974-3          User: Admin.                 Page 1 of 2                    Date Rcvd: Oct 24, 2019
                              Form ID: pdfO14              Total Noticed: 30


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 26, 2019.
db            #+Sherylon M Climax,    2586 Secret Canyon Place,    Chula Vista, CA 91915-1596
smg             Dun & Bradstreet,    Attn: Lynne Roberts, 2nd Floor,    3501 Corporate Parkway,    PO Box 520,
                 Center Valley, PA 18034-0520
14335806      ++ALLIED INSURANCE,    1100 LOCUST STREET D1-7C-0301,    DES MOINES IA 50391-1100
               (address filed with court: Allied Insurance,      1100 Locust St.,    Des Moines, IA 50391)
14335808       +AWA Collections,    PO Box 6605,   Orange, CA 92863-6605
14335805       +Aargon Agency Inc.,    8668 Spring Mountain Rd.,    Las Vegas, NV 89117-4132
14335807       +Automobile Club of Southern CA,    PO BOX 25001,    Santa Ana, CA 92799-5001
14339551       +CarMax Auto Finance,    225 Chastain Meadows Court Suite 210,     Kennesaw, GA 30144-5942
14335810       +Carmax Auto Finance,    12800 Tuckahoe Creek Pkwy,    Henrico, VA 23238-1124
14335813       +Edco Waste Service,    P.O. Box 6568,   Buena Park, CA 90622-6568
14335815       +First Premier Bank,    601 S. Minnesota Ave,    Sioux Falls, SD 57104-4868
14335818       +Helix Water District,    7811 University Avenue,    La Mesa, CA 91942-0427
14335820       +Infinity Insurance Company,    2201 4th Ave. N,    Birmingham, AL 35203-3863
14335819        Infinity Insurance Company,    PO Box 830189,    Birmingham, AL 35283-0189
14335823       +Nationwide Insurance,    P.O. Box 742522,    Cincinnati, OH 45274-2522
14335825       +Quest Diagnostics,    PO Box 740987,   Cincinnati, OH 45274-0987
14335826       +Silverman Theologou LLP,    11630 Chayote St. #3,    Los Angeles, CA 90049-3340
14335827       +Superior Court of CA,    County of SD, Central Div.,    330 W Broadway,
                 San Diego, CA 92101-3827
14335829       +Western Dental,    530 South Main St.,    Orange, CA 92868-4544

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             E-mail/Text: BKBNCNotices@ftb.ca.gov Oct 25 2019 02:46:04      Franchise Tax Board,
                 Attn: Bankruptcy,    P.O. Box 2952,   Sacramento, CA 95812-2952
14335809       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 25 2019 02:57:15       Capital One,
                 PO Box 30281,   Salt Lake City, UT 84130-0281
14335811        E-mail/Text: bankruptcy_notifications@ccsusa.com Oct 25 2019 02:46:01
                 Credit Collection Service,    P.O. Box 9133,   Needham Heights, MA 02494-9133
14335812       +E-mail/Text: bankruptcy_notifications@ccsusa.com Oct 25 2019 02:46:01
                 Credit Control Services,    725 Canton St.,   Norwood, MA 02062-2679
14345901        E-mail/Text: BKBNCNotices@ftb.ca.gov Oct 25 2019 02:46:04      FRANCHISE TAX BOARD,
                 BANKRUPTCY SECTION MS A340,    PO BOX 2952,   SACRAMENTO CA 95812-2952
14335814       +E-mail/Text: bankruptcy@fcnetwork.com Oct 25 2019 02:45:58      Financial Credit Network,
                 PO BOX 3084,   Visalia, CA 93278-3084
14335816       +E-mail/Text: BKBNCNotices@ftb.ca.gov Oct 25 2019 02:46:04      Franchise Tax Board,     MS A340,
                 P.O. Box 2952,    Sacramento, CA 95812-2952
14335817        E-mail/Text: GOLF_STBankruptcy@gatewayonelending.com Oct 25 2019 02:44:46
                 Gateway One Lending,    160 N. Riverview Dr. Ste. 100,   Anaheim, CA 92808
14335821        E-mail/Text: cio.bncmail@irs.gov Oct 25 2019 02:45:43      Internal Revenue Service,
                 Centralized Insolvency Oper.,    PO Box 7346,   Philadelphia, PA 19101-7346
14335822       +E-mail/Text: BKnotice@LobelFinancial.com Oct 25 2019 02:45:50      Lobel Financial,
                 PO Box 3000,   Anaheim, CA 92803-3000
14349349       +E-mail/Text: ext_ebn_inbox@navyfederal.org Oct 25 2019 02:46:03       NAVY FEDERAL CREDIT UNION,
                 PO BOX 3000,   MERRIFIELD VA 22119-3000
14335824       +E-mail/Text: ext_ebn_inbox@navyfederal.org Oct 25 2019 02:46:03       Navy Federal Cr Union,
                 Po Box 3700,   Merrifield, VA 22119-3700
                                                                                              TOTAL: 12

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14335828     ##+Systematic National Collection,   3608 Ocean Ranch Blvd.,      Oceanside, CA 92056-2669
                                                                                               TOTALS: 0, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.     Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.
        Case 17-05681-LA13                Filed 10/24/19         Entered 10/26/19 21:17:55                Doc 30        Pg. 3 of 3



District/off: 0974-3                  User: Admin.                       Page 2 of 2                          Date Rcvd: Oct 24, 2019
                                      Form ID: pdfO14                    Total Noticed: 30


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 26, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 24, 2019 at the address(es) listed below:
              Ahren A. Tiller   on behalf of Debtor Sherylon M Climax atiller@blc-sd.com,
               brett.bodie@blc-sd.com;carolina@blc-sd.com;anika@blc-sd.com;danny@blc-sd.com;kreyes@blc-sd.com;de
               rek@blc-sd.com;ecf.blcsd@gmail.com;Megan@blc-sd.com;Nicole@blc-sd.com;4436097420@filings.docketbi
               rd.com
              Thomas H. Billingslea   Billingslea@thb.coxatwork.com
              United States Trustee   ustp.region15@usdoj.gov
                                                                                            TOTAL: 3
